Exhibit 10.1

 

FIRST AMENDMENT TO THE CONFIDENTIAL LICENSE AGREEMENT
FOR GAME BOY ADVANCE

 

THIS FIRST AMENDMENT (“First Amendment”) amends that certain Confidential
License Agreement for Game Boy Advance dated July 18, 2001 between Nintendo of
America Inc. (“Nintendo”) and THQ Inc. (“Licensee”) (“Original Agreement”).

 

RECITALS

 

The Original Agreement expires on July 18, 2004, and the parties desire to
extend the Term of the Original Agreement for an additional three (3) years.

 

The definitions in the Original Agreement are incorporated by reference into
this First Amendment and shall be deemed to have the same meanings as those
ascribed to them in the Original Agreement unless otherwise set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.

 

The definition of “Term” as set forth in Section 2.20 of the Original Agreement
is hereby deleted in its entirety and replaced with the following:

 

 

 

 

 

“‘Term’ means six (6) years from the Effective Date.”

 

 

 

2.

 

All other terms and conditions of the Original Agreement shall remain in full
force and effect. This First Amendment may be signed in counterparts and by
facsimile, which together shall constitute one original First Amendment. This
First Amendment shall be effective as of July 18, 2004.

 

 

IN WITNESS WHEREOF, the parties have entered into this First Amendment.

 

 

NINTENDO:

 

LICENSEE:

 

 

 

Nintendo of America Inc.

 

THQ Inc.

 

 

 

By:

/s/ James R. Cannataro

 

 

By:

/s/ James M. Kennedy

 

 

 

 

Name: James R. Cannataro

 

Name: James M. Kennedy

 

 

 

Its: EVP: Administration

 

Its: SVP: Business & Legal Affairs

 

 

 

Date:

July 15, 2004

 

 

Date:

July 15, 2004

 

 

--------------------------------------------------------------------------------

 